DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1)as being anticipated by 
Zeira et al. (US 20190274208)(Zeira).
	Regarding claim 1, Zeira discloses a system, comprising:
	a sheltering device configured to operate between a sheltering status to block a view of  camera lens and an open status to unblock the view of the camera fens:
	[0209] FIGS. 16A, 16B and 16C illustrate an example of a network video camera 1604, according to embodiments of the present invention. Network video camera 1604 includes a lens 1622, a housing 1618, a blocking mechanism 1620, and an indication device 1624. As shown in FIGS. 16B and 16C, the lens 1622 may be positioned within housing 1618. FIG. 16A shows a view of network video camera 1604 with lens 1622 
see Figs. 12-25D, for more example 
	a holder supporting the sheltering device and having an aperture which let through the camera lens; and
[0233] FIGS. 24A-24C and FIGS. 25A-25D illustrate example network video cameras that are configured to block the lens of the video device without using a separate blocking mechanism, according to embodiments of the present invention. Unlike the blocking mechanisms described with respect to FIGS. 15-23, network video cameras 2404 and 2504 are configured to block (and subsequently expose) their lenses using a portion of network video cameras 2404 and 2504 themselves, such as housings 2418 and 2518, respectively. As shown in FIG. 25B, such a configuration may be accomplished using a device to connect lens 2522 to housing 2518 so as to hold the lens 2522 a certain predetermined distance away from the housing 2518. The connection device may be in the form of an arm, such as arm 2532 in FIG. 25B. However, other types of connection devices are possible. Furthermore, such a configuration may also be accomplished with the lens connected directly to the housing of the network video camera.
	an actuating device mounted on the holder and connected to the sheltering device, configured to cause the sheltering device to operate between the sheltering status and the open status.


	Regarding claim 2,  Zeira discloses the system of claim 1, wherein the sheltering device includes at least one sheltering sheet pivotable between 	
	a first position associated with the open status of the sheltering device, and
	a second position associated with the sheltering status of the sheltering device.
		Fig. 16A and 16C for [0209] FIGS. 16A, 16B and 16C illustrate an example of a network video camera 1604, according to embodiments of the present invention. Network video camera 1604 includes a lens 1622, a housing 1618, a blocking mechanism 1620, and an indication device 1624. As shown in FIGS. 16B and 16C, the lens 1622 may be positioned within housing 1618. FIG. 16A shows a view of network video camera 1604 with lens 1622 fully covered or blocked by blocking mechanism 1620. FIG. 16B shows a view of network video camera 1604 with lens 1622 partially exposed and partially covered by blocking mechanism 1620. FIG. 16C shows a view of network video camera 1604 with lens 1622 fully exposed and not covered by blocking mechanism 1620. 
Allowable Subject Matter
Claim 3-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIRA MONSHI whose telephone number is (571)272-0995. The examiner can normally be reached 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Miller can be reached on 5712727353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/SAMIRA MONSHI/Primary Examiner, Art Unit 2422